Citation Nr: 1107845	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-18 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from June 1999 to August 
1999 and from June 2003 to October 2007.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  Jurisdiction of the Veteran's claim has been 
transferred to the RO in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant submitted a VA Form 9 in June 2009, in which he 
noted he desires a Board hearing to be conducted in Indianapolis, 
Indiana.  As the appellant's requested hearing has not yet been 
conducted, this matter should be REMANDED to schedule the 
appellant for a Travel Board or videoconference Board hearing of 
his choosing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) 
(2010).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board or 
videoconference Board hearing of his 
choosing. Appropriate notification should be 
given to the appellant and his 
representative, if any, and such notification 
should be documented and associated with the 
claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


